Citation Nr: 0928894	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease, as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & W.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In July 2008, the Board remanded this claim to conduct a 
hearing.  The requested hearing was conducted in November 
2008 by the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for coronary artery 
disease was originally denied in November 1976.  The Veteran 
was notified in writing of the decision, but he did not 
initiate an appeal within the applicable time limit.

2.  In November 2004, the RO confirmed the denial of service 
connection for coronary artery disease.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's coronary artery 
disease received since the November 2004 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2004 decision that denied service 
connection for coronary artery disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the November 2004 rating decision 
is new and material, and the Veteran's claim for service 
connection for coronary artery disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Coronary Artery 
Disease, as Secondary to Service-Connected PTSD

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for a heart condition was first denied 
in a rating decision of November 1976.  That decision was 
confirmed by the RO in September 1986, February 1989, 
February 1994, and August 1995 rating decisions, on the basis 
that there was no evidence of heart disease.  In September 
1997, a claim for service connection for heart disease as 
secondary to PTSD was denied on the basis that there was no 
evidence to establish a nexus between PTSD and heart disease.  
This decision was confirmed by the RO in November 2004.  The 
Veteran was notified of his right to appeal in November 2004.  
The Veteran did not file a timely notice of disagreement and 
subsequently, the November 2004 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for coronary artery disease, as secondary to PTSD, may only 
be opened if new and material evidence is submitted.  

In this instance, since the November 2004 decision denied the 
claim on the basis that there was no medical evidence to 
support a relationship between PTSD and coronary artery 
disease, the Board finds that new and material evidence would 
consist of evidence supporting a nexus between PTSD and 
coronary artery disease.

Evidence received since the November 2004 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran has submitted a medical opinion 
linking his PTSD to his coronary artery disease.  
Additionally, the Veteran has submitted articles pertaining 
to the connection between PTSD and heart problems.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
coronary artery disease is reopened.

The Board has reopened the claim of service connection for 
coronary artery disease, and is remanding the claim, as will 
be discussed subsequently.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for coronary 
artery disease, as secondary to PTSD; to this extent, the 
appeal is granted.


REMAND

The claim of service connection for coronary artery disease, 
as secondary to PTSD, has been reopened.  In light of the 
evidence presented, additional information is necessary.  

A VA opinion was obtained, without an examination, in January 
2008.  The examiner opined that the Veteran's heart disease 
was not caused by or the result of his PTSD.  The examiner 
further opined that the Veteran's heart disease is at least 
as likely as not caused by his family history, cigarette 
smoking, obesity, gender, hypertension, and hyperlipidemia.  
The rationale stated was medical literature review, medial 
record review, and clinical experience.  The examiner did not 
give an opinion on whether it is at least as likely as not 
that the Veteran's PTSD has aggravated the Veteran's coronary 
artery disease.  

The Veteran submitted evidence, including an article from the 
National Center for PTSD, that indicates that a number of 
studies have found an association between PTSD and poor 
cardiovascular health.  See Kay Jankowsi, National Center for 
PTSD, PTSD and Physical Health, Jan. 2007, available at 
http://www.ncptsd.va.gov/ncmain/ncdocs/fact_shts/fs_physical_
health.html.

Given this information, the Board finds that an opinion must 
be obtained that addresses whether PTSD is aggravating the 
Veteran's coronary artery disease. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for coronary artery disease.  
The claims folder should be made 
available to the examiner for review.  
The examination should include any tests 
or diagnostic procedures felt to be 
appropriate for the claim.  

The examiner should review all pertinent 
records associated with the claims file, 
including the research pertaining to the 
relationship between PTSD and 
cardiovascular problems and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent), that 
the Veteran's coronary artery disease is 
aggravated by his service-connected PTSD.

The examiner is also asked to 
specifically provide an opinion and 
comments on the opinion by Dr. Mittal 
that there is some degree of contribution 
from the PTSD to the Veteran's heart 
condition.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


